Cite as 2016 Ark. 128

                SUPREME COURT OF ARKANSAS
                                      No.   CR-16-134

                                                 Opinion Delivered   March 17, 2016
FRANK P. CAMPBELL
                                APPELLANT

V.                                               MOTION TO DECLARE
                                                 DEFENDANT INDIGENT AND TO
                                                 ORDER THE CIRCUIT CLERK AND
STATE OF ARKANSAS                                COURT REPORTER TO PREPARE
                                 APPELLEE        THE RECORD.


                                                 REMANDED WITH
                                                 INSTRUCTIONS.


                                       PER CURIAM


       Appellant Frank P. Campbell’s private counsel, Toni Pirani, has filed a motion to

declare Campbell indigent and to order the circuit court and court reporter to prepare the

record. Because we believe there are outstanding factual issues to be resolved, we remand

the motion with instructions.

       Campbell retained Chris Flanagin as private counsel for trial. After a jury trial,

Campbell was convicted of two counts of second-degree sexual assault and one count of

sexual indecency with a child and was sentenced to 360 months’ imprisonment in the

Arkansas Department of Correction. Following his conviction, Campbell retained Pirani as

private counsel for his appeal because Campbell’s wife retained Flanagin to represent her in

a pending divorce. Pirani then filed a notice of entry of appearance, a notice of appeal, and
                                    Cite as 2016 Ark. 128

a petition to obtain the record as a pauper with an unnotarized affidavit of indigency. The

circuit court held a hearing at which Campbell testified that he was not employed, had no

funds to pay for a transcript, had a house that was in foreclosure, and possessed no other

significant assets. His sister testified that she and other family members had made a down

payment of one-third of the attorney’s fee for Campbell’s appeal. Subsequently, the circuit

court entered an order denying Campbell’s petition to obtain the record as a pauper and

found that since “[Campbell], or members of his family” had raised funds to retain private

counsel, Campbell “must also be responsible for the cost of obtaining the transcript.”

       An indigent defendant appealing a criminal conviction must be provided a transcript

when the record is necessary for appellate review. Griffin v. Illinois, 351 U.S. 12 (1956); Hill

v. State, 304 Ark. 348, 802 S.W.2d 144 (1991) (per curiam). An appellant’s indigency does

not depend on the financial position of his or her family members and friends. Hill, 304 Ark.

at 351, 802 S.W.2d at 145. Bystanders have no obligation to the State. Id., 802 S.W.2d at

145. Appellate courts have remanded to the circuit court to determine the defendant’s

source of funds. See Brewer v. State, 64 Ark. App. 372, 984 S.W.3d 65 (1998) (per curiam).

       We conclude that it is necessary to remand the matter to the circuit court for findings

of fact on Campbell’s financial status without consideration of monetary contributions from

his family and friends. These proceedings and findings shall be conducted and rendered

within forty-five days, after which the circuit court shall refer the motion and its findings to

this court for final disposition.

       Remanded with instructions.


                                               2